Citation Nr: 9924907	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-17 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for the period from May 31, 1996 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active military 
service from February 1960 to December 1964 and from November 
1965 to August 1982.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California. 


REMAND

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claim of entitlement to an increased evaluation for 
PTSD.  This disorder has been evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).
 
In this respect, the Board observes that the veteran is 
currently in receipt of Social Security benefits.  However, 
as his Social Security records have not been added to the 
claims file, it is apparent that the medical records used by 
that agency have not been secured.  As such, further 
development is required.  Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).

Further, the Board is of the opinion that additional clinical 
data are needed in order to properly evaluate the veteran's 
disability.  In this respect, the veteran should be afforded 
a new PTSD examination, as the veteran has indicated that his 
PTSD has increased in severity since his last VA examination 
in December 1997. 

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he provide the address of 
social worker, Mary Kimbal, located in 
Nevada City, California.  Following 
receipt of any response, the veteran's 
social work records should be requested.

2.  The RO should contact the VA medical 
facility now located at the former 
McClellan Hospital on Mather Air Force 
Base, as well as the Fort Miley Veterans' 
Hospital, located in San Francisco, 
California, and request that they provide 
photocopies of any medical records 
pertaining to treatment for PTSD from 
1995 to the present. 

3.  The RO should contact the Social 
Security Administration and request that 
they provide photocopies of any decision 
granting benefits to the veteran, as well 
as photocopies of all medical records 
utilized by that agency in granting 
disability benefits to the appellant.

4.	After completion of the foregoing, the 
appellant should be scheduled for an 
examination by a VA psychiatrist to 
determine the nature and extent of his 
PTSD.  As the veteran underwent a 
multiple vessel heart bypass the 
examiner, to the extent possible, must 
separate all disabling manifestations 
associated with his heart disease from 
those caused by PTSD.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  All 
opinions, and the supporting rationales, 
should be in writing.  Since it is 
important that each disability be viewed 
in relation to its history, the veteran's 
claims folder, and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.
 
5.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case, and be given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



